      Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 1 of 22 Page ID #:97



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     GREGORY BERNSTEIN (Cal. Bar No. 299204)
4    Assistant United States Attorney
     General Crimes Section
5         1200 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894- 3183
7         E-mail:    Gregory.Bernstein@usdoj.gov

8    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
9
                             UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                No. CR 21-29-PA
12
               Plaintiff,                     PLEA AGREEMENT FOR DEFENDANT
13                                            ARTEMIO CRISTERNA
                     v.
14
     ARTEMIO CRISTERNA,
15
               Defendant.
16

17
          1.    This constitutes the plea agreement between Artemio
18
     Cristerna (“defendant”) and the United States Attorney’s Office for
19
     the Central District of California (the “USAO”) in the above-
20
     captioned case. This agreement is limited to the USAO and cannot bind
21
     any other federal, state, local, or foreign prosecuting, enforcement,
22
     administrative, or regulatory authorities.
23
                                DEFENDANT’S OBLIGATIONS
24
          2.    Defendant agrees to:
25
                a.    At the earliest opportunity requested by the USAO and
26
     provided by the Court, appear and plead guilty to count one of the
27
     indictment in United States v. Artemio Cristerna, CR No. 21-29-PA,
28
      Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 2 of 22 Page ID #:98



1    which charges defendant with making a threat by interstate commerce,

2    in violation of 18 U.S.C. § 875(c).

3               b.    Not contest facts agreed to in this agreement.

4               c.    Abide by all agreements regarding sentencing contained

5    in this agreement.

6               d.    Appear for all court appearances, surrender as ordered

7    for service of sentence, obey all conditions of any bond, and obey

8    any other ongoing court order in this matter.

9               e.    Agree that all court appearances, including his change

10   of plea hearing and sentencing hearing, may proceed by video-

11   teleconference (“VTC”) or telephone, if VTC is not reasonably

12   available, so long as such appearances are authorized by this Court’s

13   General Orders or another order, rule, or statute. Defendant

14   understands that, under the Constitution, the United States Code, the

15   Federal Rules of Criminal Procedure (including Rules 11, 32, and 43),

16   he may have the right to be physically present at these hearings.

17   Defendant understands that right and, after consulting with counsel,

18   voluntarily agrees to waive it and to proceed remotely. Defense

19   counsel also joins in this consent, agreement, and waiver.

20   Specifically, this agreement includes, but is not limited to, the

21   following:

22                    i.    Defendant consents under Section 15002(b) of the

23   CARES Act to proceed with his change of plea hearing by VTC or

24   telephone, if VTC is not reasonably available.

25                    ii.   Defendant consents under Section 15002(b) of the

26   CARES Act to proceed with his sentencing hearing by VTC or telephone,

27   if VTC is not reasonably available.

28

                                           2
      Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 3 of 22 Page ID #:99



1               f.    Not commit any crime; however, offenses that would be

2    excluded for sentencing purposes under United States Sentencing

3    Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

4    within the scope of this agreement.

5               g.    Be truthful at all times with the United States

6    Probation and Pretrial Services Office and the Court.

7               h.    Pay the applicable special assessment at or before the

8    time of sentencing unless defendant has demonstrated a lack of

9    ability to pay such assessments.

10              i.    Defendant agrees that any and all restitution/fine

11   obligations ordered by the Court will be due in full and immediately.

12   The government is not precluded from pursuing, in excess of any

13   payment schedule set by the Court, any and all available remedies by

14   which to satisfy defendant’s payment of the full financial

15   obligation, including referral to the Treasury Offset Program.

16              j.    If restitution is ordered, defendant further agrees

17   to:

18                    i.    Complete the Financial Disclosure Statement on a

19   form provided by the USAO and, within 30 days of defendant’s entry of

20   a guilty plea, deliver the signed and dated statement, along with all

21   of the documents requested therein, to the USAO by either email at

22   usacac.FinLit@usdoj.gov (preferred) or mail to the USAO Financial

23   Litigation Section at 300 N. Los Angeles St., Suite 7516, Los

24   Angeles, CA 90012.

25                    ii.   Authorize the USAO to obtain a credit report upon

26   returning a signed copy of this plea agreement.

27

28

                                           3
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 4 of 22 Page ID #:100



1                      iii. Consent to the USAO inspecting and copying all of

2    defendant’s financial documents and financial information held by the

3    United States Probation and Pretrial Services Office.

4              k.      Defendant further agrees:

5                      i.    To forfeit all right, title, and interest in and

6    to any and all monies, properties, and/or assets of any kind, derived

7    from or acquired as a result of, or used to facilitate the commission

8    of, or involved in the illegal activity to which defendant is

9    pleading guilty, specifically including, but not limited to the

10   following:

11                           (I)   Approximately 35 rounds of .223/5.56mm rifle

12   ammunition; and

13                           (II) Three AR-15 type rifles with multiple high-

14   capacity AR-15 type magazines; (collectively, the “Forfeitable

15   Property”).

16                     ii.   To the Court’s entry of an order of forfeiture at

17   or before sentencing with respect to the Forfeitable Property and to

18   the forfeiture of the property.

19                     iii. That the Preliminary Order of Forfeiture shall

20   become final as to the defendant upon entry.

21                     iv.   To take whatever steps are necessary to pass to

22   the United States clear title to the Forfeitable Property, including,

23   without limitation, the execution of a consent decree of forfeiture

24   and the completing of any other legal documents required for the

25   transfer of title to the United States. In addition, within 30 days

26   of the entry of the Preliminary Order of Forfeiture, defendant shall

27   turn over to the Government, in a manner to be determined by the

28   Government, the three AR-15 type rifles with multiple high-capacity

                                          4
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 5 of 22 Page ID #:101



1    AR-15 type magazines listed above, to the extent those three AR-15

2    type rifles are within defendant’s possession, custody, or control.

3                    v.      Not to contest any administrative forfeiture

4    proceedings or civil judicial proceedings commenced against the

5    Forfeitable Property. If defendant submitted a claim and/or petition

6    for remission for all or part of the Forfeitable Property on behalf

7    of himself or any other individual or entity, defendant shall and

8    hereby does withdraw any such claims or petitions, and further agrees

9    to waive any right he may have to seek remission or mitigation of the

10   forfeiture of the Forfeitable Property. Defendant further waives any

11   and all notice requirements of 18 U.S.C. § 983(a)(1)(A) and/or

12   requirements of the Government to commence forfeiture actions

13   pursuant to 18 U.S.C. § 924(d)(1).
14                   vi.     Not to assist any other individual in any effort

15   falsely to contest the forfeiture of the Forfeitable Property.

16                   vii. Not to claim that reasonable cause to seize the

17   Forfeitable Property was lacking.

18                   viii.        To prevent the transfer, sale, destruction,

19   or loss of the Forfeitable Property to the extent defendant has the

20   ability to do so.

21                   ix.     That forfeiture of Forfeitable Property shall not

22   be counted toward satisfaction of any special assessment, fine,

23   restitution, costs, or other penalty the Court may impose.

24                   x.      With respect to any criminal forfeiture ordered

25   as a result of this plea agreement, defendant waives: (1) the

26   requirements of Federal Rules of Criminal Procedure 32.2 and 43(a)

27   regarding notice of the forfeiture in the charging instrument,

28   announcements of the forfeiture at sentencing, and incorporation of

                                          5
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 6 of 22 Page ID #:102



1    the forfeiture in the judgment; (2) all constitutional and statutory

2    challenges to the forfeiture (including by direct appeal, habeas

3    corpus or any other means); and (3) all constitutional, legal, and

4    equitable defenses to the forfeiture of the Forfeitable Property in

5    any proceeding on any grounds including, without limitation, that the

6    forfeiture constitutes an excessive fine or punishment. Defendant

7    acknowledges that the forfeiture of the Forfeitable Property is part

8    of the sentence that may be imposed in this case and waives any

9    failure by the Court to advise defendant of this, pursuant to Federal

10   Rule of Criminal Procedure 11(b)(1)(J), at the time the Court accepts

11   defendant’s guilty plea.

12                              THE USAO’S OBLIGATIONS

13        3.   The USAO agrees to:

14             a.    Not contest facts agreed to in this agreement.

15             b.    Abide by all agreements regarding sentencing contained

16   in this agreement.

17             c.    At the time of sentencing, move to dismiss the

18   remaining count of the indictment as against defendant. Defendant

19   agrees, however, that at the time of sentencing the Court may

20   consider any dismissed charges in determining the applicable

21   Sentencing Guidelines range, the propriety and extent of any

22   departure from that range, and the sentence to be imposed.

23             d.    At the time of sentencing, provided that defendant

24   demonstrates an acceptance of responsibility for the offense up to

25   and including the time of sentencing, recommend a two-level reduction

26   in the applicable Sentencing Guidelines offense level, pursuant to

27   U.S.S.G. § 3E1.1, and, if necessary, move for an additional one-level

28   reduction if available under that section.

                                          6
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 7 of 22 Page ID #:103



1                               NATURE OF THE OFFENSE

2         4.   Defendant understands that for defendant to be guilty of

3    the crime charged in count two, that is, making a threat by

4    interstate commerce, in violation of 18 U.S.C. § 875(c), the

5    following must be true:

6              a.      First, defendant knowingly transmitted in interstate

7    commerce a text message containing a threat to injure victim GC and

8    victim MC, both real persons, and

9              b.    Second, such text message was transmitted for the

10   purpose of issuing a threat, or with knowledge that the text message

11   would be viewed as a threat.

12        The government need not prove that the defendant intended to

13   carry out the threat.

14                                     PENALTIES

15        5.   Defendant understands that the statutory maximum sentence

16   that the Court can impose for a violation of 18 U.S.C. § 875(c) is:

17   five years’ imprisonment; a three-year period of supervised release;

18   a fine of $250,000 or twice the gross gain or gross loss resulting

19   from the offense, whichever is greatest; and a mandatory special

20   assessment of $100.

21        6.   Defendant understands that supervised release is a period

22   of time following imprisonment during which defendant will be subject

23   to various restrictions and requirements. Defendant understands that

24   if defendant violates one or more of the conditions of any supervised

25   release imposed, defendant may be returned to prison for all or part

26   of the term of supervised release authorized by statute for the

27   offense that resulted in the term of supervised release, which could

28

                                          7
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 8 of 22 Page ID #:104



1    result in defendant serving a total term of imprisonment greater than

2    the statutory maximum stated above.

3         7.   Defendant understands that, by pleading guilty, defendant

4    may be giving up valuable government benefits and valuable civic

5    rights, such as the right to vote, the right to possess a firearm,

6    the right to hold office, and the right to serve on a jury. Defendant

7    understands that defendant is pleading guilty to a felony and that it

8    is a federal crime for a convicted felon to possess a firearm or

9    ammunition. Defendant understands that the conviction in this case

10   may also subject defendant to various other collateral consequences,

11   including but not limited to revocation of probation, parole, or

12   supervised release in another case and suspension or revocation of a

13   professional license. Defendant understands that unanticipated

14   collateral consequences will not serve as grounds to withdraw

15   defendant’s guilty plea.

16        8.   Defendant and defendant’s counsel have discussed the fact

17   that, and defendant understands that, if defendant is not a United

18   States citizen, the conviction in this case makes it practically

19   inevitable and a virtual certainty that defendant will be removed or

20   deported from the United States. Defendant may also be denied United

21   States citizenship and admission to the United States in the future.

22   Defendant understands that while there may be arguments that

23   defendant can raise in immigration proceedings to avoid or delay

24   removal, removal is presumptively mandatory and a virtual certainty

25   in this case. Defendant further understands that removal and

26   immigration consequences are the subject of a separate proceeding and

27   that no one, including defendant’s attorney or the Court, can predict

28   to an absolute certainty the effect of defendant’s conviction on

                                          8
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 9 of 22 Page ID #:105



1    defendant’s immigration status. Defendant nevertheless affirms that

2    defendant wants to plead guilty regardless of any immigration

3    consequences that defendant’s plea may entail, even if the

4    consequence is automatic removal from the United States.

5         9.    Defendant understands that defendant will be required to

6    pay full restitution to the victims of the offense to which defendant

7    is pleading guilty. Defendant agrees that, in return for the USAO’s

8    compliance with its obligations under this agreement, the Court may

9    order restitution to persons other than the victims of the offense to

10   which defendant is pleading guilty and in amounts greater than those

11   alleged in the count to which defendant is pleading guilty. In

12   particular, defendant agrees that the Court may order restitution to

13   any victim of any of the following for any losses suffered by that

14   victim as a result: (a) any relevant conduct, as defined in U.S.S.G.

15   § 1B1.3, in connection with the offense to which defendant is

16   pleading guilty; and (b) any charges not prosecuted pursuant to this

17   agreement as well as all relevant conduct, as defined in U.S.S.G.

18   § 1B1.3, in connection with those charges.         The parties currently do

19   not have an estimate regarding the applicable amount of restitution

20   is approximately, but recognize and agree that this amount could

21   change based on facts that come to the attention of the parties prior

22   to sentencing.

23                                   FACTUAL BASIS

24        10.   Defendant admits that defendant is, in fact, guilty of the

25   offense to which defendant is agreeing to plead guilty. Defendant and

26   the USAO agree to the statement of facts provided below and agree

27   that this statement of facts is sufficient to support a plea of

28   guilty to the charge described in this agreement and to establish the

                                          9
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 10 of 22 Page ID #:106



1    Sentencing Guidelines factors set forth in paragraph 12 below but is

2    not meant to be a complete recitation of all facts relevant to the

3    underlying criminal conduct or all facts known to either party that

4    relate to that conduct.

5         On or about December 13, 2020, in Los Angeles County, within the

6    Central District of California, defendant, with intent to issue a

7    threat and with knowledge that it would be viewed as a true threat,

8    knowingly transmitted in interstate commerce, communications to

9    victim GC that contained true threats to injure and harm GC and

10   victim MC.

11        Starting no later than 2017, defendant began physically and

12   verbally abusing MC, his spouse and the mother of two of his

13   children.    On August 20, 2019, MC obtained a protective order from

14   the Los Angeles Superior Court (“the protective order”) against

15   defendant that went into effect that day for three years and was

16   personally served on defendant at the court hearing at which it was

17   issued.   The protective order commanded that defendant “must not

18   harass, strike, threaten, assault (sexually or otherwise), follow,

19   stalk, molest, destroy or damage personal or real property, disturb

20   the peace, keep under surveillance, or block movements of” MC, and

21   further ordered defendant to surrender all firearms and ammunition.

22   At about the time of the issuance of the protective order, MC moved

23   with her children to a residence away from defendant.

24        Between November and December 2020, defendant sent threatening

25   and harassing communications to MC, and to GC, a long-time male

26   friend of both defendant and MC.       Accusing MC and GC of being

27   romantically involved, defendant threatened to injure and harm MC,

28   and threatened to injure and harm GC via text messages sent from

                                          10
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 11 of 22 Page ID #:107



1    defendant’s Google Android phones and via text message applications,

2    that each used interstate wires and servers outside of California, to

3    transmit defendant’s messages.

4         For example, on December 10, 2020, defendant violated the

5    protective order and threatened MC in person.          MC saw defendant

6    follow MC inside a grocery store in Granada Hills, California.             MC

7    told defendant that she would call the police if defendant did not

8    leave the grocery store.      Defendant then left the grocery store.

9    Later that day, MC asked defendant to assist her with carrying a

10   piano that she had purchased.       Defendant agreed to help her and met

11   MC in person.    While assisting MC, defendant told MC that he was

12   going to kill MC, and then told MC that rather than killing MC,

13   defendant would have MC crippled so that MC would suffer more.

14        In addition, on December 13 and 14, 2020, while in Los Angeles

15   County, defendant intentionally used one of his Android cell phones

16   to send text messages through interstate commerce to GC intending to

17   issue a threat and knowing that these messages would be viewed as

18   true threats to injure and harm both GC and MC.          One message sent by

19   defendant on December 13, 2020 said “Merry Christmas,” and displayed

20   an image of an hourglass that had run out.         It was followed by a

21   photograph from within defendant’s residence of three AR-15 type

22   assault rifles with multiple high capacity AR-15 type magazines, as

23   well as several rounds of ammunition both inside of and on the

24   magazines.   The next day, defendant sent GC via text a photograph of

25   MC, a second hourglass emoji, and texts that read “That one that on

26   the house . . . 2 for 1 Deal . . . Both of y’all on the same day . .

27   . Enjoy . . . Go all out with K on Christmas . . . its all inclusive

28   paid trip for you and your Bitch on Me.”         GC attempted to speak with

                                          11
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 12 of 22 Page ID #:108



1    defendant in person to sort things out, but left after an argument

2    ensued.   Through these text messages, defendant intended to

3    communicate to GC that defendant would harm or kill GC and MC at the

4    same time on Christmas, and knew that GC would interpret those

5    communications as true threats to harm GC and MC.          In fact, these

6    text messages from defendant caused GC to reasonably fear that

7    defendant would carry out defendant’s threat to harm or kill MC and

8    GC on Christmas Day.

9         In making all the foregoing threats to GC and MC, at all

10   relevant times defendant intended the threats to be understood as

11   threats to injure and harm GC and MC, and defendant also

12   intentionally violated the protective order.

13        Around the same time, and in conjunction with defendant’s

14   threats to GC on December 13 and 14, 2020, defendant sent additional

15   communications directly to MC via interstate commerce using his

16   Android cell phones.     For example, defendant intentionally sent the

17   following communications to MC:

18              a.    A photograph of MC with the message “I Guarantee you

19   will be remembered.”

20              b.    Texts saying “I’ll tell you in person what Ghost has

21   in your agenda . . . You don’t step into Dog area without getting

22   attacked . . . And yeah you did belong to me.”

23              c.    Texts saying “Bust a Makaveli on your Bitch_ass . . .

24   Joking . . . Or am i.”

25              d.    A photograph of methamphetamine, in order to say that

26   defendant was using drugs.

27

28

                                          12
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 13 of 22 Page ID #:109



1         On December 21, 2020, defendant possessed in his residence in

2    Los Angeles County 35 rounds of .223/5.56mm rifle ammunition, the

3    same type of ammunition that he had sent photographs of in his text

4    message to GC on December 13, 2020.        In addition, on December 21,

5    2020, after being encountered by law enforcement, defendant refused

6    multiple request by law enforcement to come out of his truck, which

7    was parked near his residence.       Instead, defendant stayed locked in

8    his truck, which contained $20,000 in cash, and smashed one of his

9    Android cell phones prior to being forcibly removed by law

10   enforcement using tear gas after a long standoff

11                                SENTENCING FACTORS

12        11.   Defendant understands that in determining defendant’s

13   sentence the Court is required to calculate the applicable Sentencing

14   Guidelines range and to consider that range, possible departures

15   under the Sentencing Guidelines, and the other sentencing factors set

16   forth in 18 U.S.C. § 3553(a). Defendant understands that the

17   Sentencing Guidelines are advisory only, that defendant cannot have

18   any expectation of receiving a sentence within the calculated

19   Sentencing Guidelines range, and that after considering the

20   Sentencing Guidelines and the other § 3553(a) factors, the Court will

21   be free to exercise its discretion to impose any sentence it finds

22   appropriate up to the maximum set by statute for the crime of

23   conviction.

24        12.   Defendant and the USAO agree to the following applicable

25   Sentencing Guidelines factors:

26      Base Offense Level:                    12        U.S.S.G. § 2A6.1(a)(1)

27      Offense Involved Violation of          +2        U.S.S.G. § 2A6.1(b)(3)
        Court Protection Order
28

                                          13
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 14 of 22 Page ID #:110



1    Defendant and the USAO reserve the right to argue that additional

2    specific offense characteristics, adjustments, and departures under

3    the Sentencing Guidelines are appropriate.         Defendant understands

4    that defendant’s offense level could be increased if defendant is a

5    career offender under U.S.S.G. §§ 4B1.1 and 4B1.2.          If defendant’s

6    offense level is so altered, defendant and the USAO will not be bound

7    by the agreement to Sentencing Guideline factors set forth above.

8         13.   Defendant understands that there is no agreement as to

9    defendant’s criminal history or criminal history category.

10        14.   Defendant and the USAO reserve the right to argue for a

11   sentence outside the sentencing range established by the Sentencing

12   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

13   (a)(2), (a)(3), (a)(6), and (a)(7).

14                         WAIVER OF CONSTITUTIONAL RIGHTS

15        15.   Defendant understands that by pleading guilty, defendant

16   gives up the following rights:

17              a.    The right to persist in a plea of not guilty.

18              b.    The right to a speedy and public trial by jury.

19              c.    The right to be represented by counsel — and if

20   necessary have the Court appoint counsel — at trial. Defendant

21   understands, however, that, defendant retains the right to be

22   represented by counsel — and if necessary have the Court appoint

23   counsel — at every other stage of the proceeding.

24              d.    The right to be presumed innocent and to have the

25   burden of proof placed on the government to prove defendant guilty

26   beyond a reasonable doubt.

27              e.    The right to confront and cross-examine witnesses

28   against defendant.

                                          14
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 15 of 22 Page ID #:111



1               f.    The right to testify and to present evidence in

2    opposition to the charges, including the right to compel the

3    attendance of witnesses to testify.

4               g.    The right not to be compelled to testify, and, if

5    defendant chose not to testify or present evidence, to have that

6    choice not be used against defendant.

7               h.    Any and all rights to pursue any affirmative defenses,

8    Fourth Amendment or Fifth Amendment claims, and other pretrial

9    motions that have been filed or could be filed.

10                        WAIVER OF RETURN OF DIGITAL DATA

11        16.   Understanding that the government has in its possession

12   digital devices and/or digital media seized from defendant, defendant

13   waives any right to the return of digital data contained on those

14   digital devices and/or digital media and agrees that if any of these

15   digital devices and/or digital media are returned to defendant, the

16   government may delete all digital data from those digital devices

17   and/or digital media before they are returned to defendant.

18                         WAIVER OF APPEAL OF CONVICTION

19        17.   Defendant understands that, with the exception of an appeal

20   based on a claim that defendant’s guilty plea was involuntary, by

21   pleading guilty defendant is waiving and giving up any right to

22   appeal defendant’s conviction on the offense to which defendant is

23   pleading guilty. Defendant understands that this waiver includes, but

24   is not limited to, arguments that the statute to which defendant is

25   pleading guilty is unconstitutional, and any and all claims that the

26   statement of facts provided herein is insufficient to support

27   defendant’s plea of guilty.

28

                                          15
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 16 of 22 Page ID #:112



1                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

2         18.   Defendant agrees that, provided the Court imposes a total

3    term of imprisonment within or below the range corresponding to an

4    offense level of 19 and the criminal history category calculated by

5    the Court, defendant gives up the right to appeal all of the

6    following: (a) the procedures and calculations used to determine and

7    impose any portion of the sentence; (b) the term of imprisonment

8    imposed by the Court (provided that the sentence is within the

9    statutory maximum); (c) the fine imposed by the Court, provided it is

10   within the statutory maximum; (d) to the extent permitted by law, the

11   constitutionality or legality of defendant’s sentence, provided it is

12   within the statutory maximum; (e) the term of probation or supervised

13   release imposed by the Court, provided it is within the statutory

14   maximum; and (f) any of the following conditions of probation or

15   supervised release imposed by the Court: the conditions set forth in

16   Amended General Order 20-04 of this Court; the drug testing

17   conditions mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the

18   alcohol and drug use conditions authorized by 18 U.S.C. § 3563(b)(7).

19        19.   Defendant also gives up any right to bring a post-

20   conviction collateral attack on the convictions or sentence, except a

21   post-conviction collateral attack based on a claim of ineffective

22   assistance of counsel, a claim of newly discovered evidence, or an

23   explicitly retroactive change in the applicable Sentencing

24   Guidelines, sentencing statutes, or statutes of conviction. Defendant

25   understands that this waiver includes, but is not limited to,

26   arguments that the statutes to which defendant is pleading guilty are

27   unconstitutional, and any and all claims that the statement of facts

28

                                          16
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 17 of 22 Page ID #:113



1    provided herein is insufficient to support defendant’s plea of

2    guilty.

3         20.   The USAO agrees that, provided that (a) all portions of the

4    sentence are at or below the statutory maximum specified above and

5    (b) the Court imposes a term of imprisonment within or above the

6    range corresponding to an offense level of 19 and the criminal

7    history category calculated by the Court, and (c) the Court imposes a

8    term of supervised release that includes all the terms and conditions

9    of supervised release set forth in paragraph 2, then the USAO gives

10   up its right to appeal any portion of the sentence, with the

11   exception of that the government reserves the right to appeal the

12   denial of any order of restitution or forfeiture.

13                   RESULT OF VACATUR, REVERSAL OR SET-ASIDE

14        21.   Defendant agrees that if the count of conviction is

15   vacated, reversed, or set aside, both the USAO and defendant will be

16   released from all their obligations under this agreement.

17                       RESULT OF WITHDRAWAL OF GUILTY PLEA

18        22.   Defendant agrees that if, after entering guilty plea

19   pursuant to this agreement, defendant seeks to withdraw and succeeds

20   in withdrawing defendant’s guilty plea on any basis other than a

21   claim and finding that entry into this plea agreement was

22   involuntary, then the USAO will be relieved of all of its obligations

23   under this agreement.

24                           EFFECTIVE DATE OF AGREEMENT

25        23.   This agreement is effective upon signature and execution of

26   all required certifications by defendant, defendant’s counsel, and an

27   Assistant United States Attorney.

28

                                          17
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 18 of 22 Page ID #:114



1                                 BREACH OF AGREEMENT

2         24.   Defendant agrees that if defendant, at any time after the

3    signature of this agreement and execution of all required

4    certifications by defendant, defendant’s counsel, and an Assistant

5    United States Attorney, knowingly violates or fails to perform any of

6    defendant’s obligations under this agreement (“a breach”), the USAO

7    may declare this agreement breached. All of defendant’s obligations

8    are material, a single breach of this agreement is sufficient for the

9    USAO to declare a breach, and defendant shall not be deemed to have

10   cured a breach without the express agreement of the USAO in writing.

11   If the USAO declares this agreement breached, and the Court finds

12   such a breach to have occurred, then: (a) if defendant has previously

13   entered a guilty plea pursuant to this agreement, defendant will not

14   be able to withdraw the guilty plea, and (b) the USAO will be

15   relieved of all its obligations under this agreement.

16           COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

17                                OFFICE NOT PARTIES

18        25.   Defendant understands that the Court and the United States

19   Probation and Pretrial Services Office are not parties to this

20   agreement and need not accept any of the USAO’s sentencing

21   recommendations or the parties’ agreements to facts or sentencing

22   factors.

23        26.   Defendant understands that both defendant and the USAO are

24   free to: (a) supplement the facts by supplying relevant information

25   to the United States Probation and Pretrial Services Office and the

26   Court, (b) correct any and all factual misstatements relating to the

27   Court’s Sentencing Guidelines calculations and determination of

28   sentence, and (c) argue on appeal and collateral review that the

                                          18
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 19 of 22 Page ID #:115



1    Court’s Sentencing Guidelines calculations and the sentence it

2    chooses to impose are not error, although each party agrees to

3    maintain its view that the calculations in paragraph 12 are

4    consistent with the facts of this case. While this paragraph permits

5    both the USAO and defendant to submit full and complete factual

6    information to the United States Probation and Pretrial Services

7    Office and the Court, even if that factual information may be viewed

8    as inconsistent with the facts agreed to in this agreement, this

9    paragraph does not affect defendant’s and the USAO’s obligations not

10   to contest the facts agreed to in this agreement.

11        27.   Defendant understands that even if the Court ignores any

12   sentencing recommendation, finds facts or reaches conclusions

13   different from those agreed to, and/or imposes any sentence up to the

14   maximum established by statute, defendant cannot, for that reason,

15   withdraw defendant’s guilty plea, and defendant will remain bound to

16   fulfill all defendant’s obligations under this agreement. Defendant

17   understands that no one — not the prosecutor, defendant’s attorney,

18   or the Court — can make a binding prediction or promise regarding the

19   sentence defendant will receive, except that it will be within the

20   statutory maximum.

21                             NO ADDITIONAL AGREEMENTS

22        28.   Defendant understands that, except as set forth herein,

23   there are no promises, understandings, or agreements between the USAO

24   and defendant or defendant’s attorney, and that no additional

25   promise, understanding, or agreement may be entered into unless in a

26   writing signed by all parties or on the record in court.

27

28

                                          19
Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 20 of 22 Page ID #:116




                                                  5/18/21
Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 21 of 22 Page ID #:117
     Case 2:21-cr-00029-PA Document 34 Filed 05/18/21 Page 22 of 22 Page ID #:118



1                      CERTIFICATION OF DEFENDANT’S ATTORNEY

2         I am Artemio Cristerna’s attorney. I have carefully and

3    thoroughly discussed every part of this agreement with my client.

4    Further, I have fully advised my client his rights, of possible

5    pretrial motions that might be filed, of possible defenses that might

6    be asserted either prior to or at trial, of the sentencing factors

7    set forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines

8    provisions, and of the consequences of entering into this agreement.

9    To my knowledge: no promises, inducements, or representations of any

10   kind have been made to my client other than those contained in this

11   agreement; no one has threatened or forced my client in any way to

12   enter into this agreement; my client’s decision to enter into this

13   agreement is an informed and voluntary one; and the factual basis set

14   forth in this agreement is sufficient to support my client’s entry of

15   a guilty plea pursuant to this agreement.

16

17   WASEEM SALAHI, ESQ.                              Date
     Attorney for Defendant Artemio
18   Cristerna
19

20

21

22

23

24

25

26

27

28

                                          22
